DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/838,755 filed on 4/20/2020 with effective filing date 4/4/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 6-10 , 13-14 & 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over In view of Seregin et al. US 2017/0324643 A1 in view of Jang et al. US 2019/0356915 A1.
Per claims 1 & 13, Seregin et al. discloses a method for video decoding in a decoder, comprising: decoding coded information of a coding unit (CU) from a coded video bitstream (para: 42, e.g. a node in the quad tree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs), the coded information indicating a last position of non-zero transform coefficients of a first coding block (CB) of the CU (para: 71-72, e.g. a flag may first be coded to indicate whether there is at least one non-zero NSST index (meaning NSST is applied for at least one component); the flag can be signaled for the group to indicate whether there is at least one block using non-zero NSST index, in this case flag is equal to 1, or all blocks have zero NSST index, in this case flag is equal to 0); determining whether a secondary transform index is signaled in the coded information based on the last position (para: 104-105, e.g. the one coefficient flag signaling can be dependent on whether the secondary transform, such as NSST or ROT, is used in a block; secondary transform syntax, such as NSST flag, NSST index, ROT flag, or ROT index); determining whether to perform a secondary transform on a second CB based on whether the secondary transform index is determined to be signaled in the coded information (para: 105 & 115, e.g. if the last non-zero coefficient stops at the N.sup.th coefficient itself, the context model can be associated with either group, before or after N.sup.th coefficient mentioned earlier, or a separate context might be assigned; once the syntax elements (e.g., information for a coding tool or other types of syntax elements) is signaled for the first block that uses the syntax element, then that information may be uniform for all blocks following that first block in block scanning order that use the syntax element); and responsive to the secondary transform being determined not to be performed, reconstructing the second CB without performing the secondary transform on the second CB (para: 120 & 166, e.g. a secondary transform index is not signaled, video decoder 30 infers the value of the secondary transform index, i.e. as being equal to a default value, such as 0, no block in a signaling unit to which a secondary transform is to be applied).
Seregin et al. fails to explicitly disclose responsive to the secondary transform being determined to be performed, performing the secondary transform on the second CB and reconstructing the second CB. 
(para: 57 & 149, e.g. the decoder determines the size of the secondary transformation kernel applied to a horizontal direction of the current block using the width of the current block (S602 and S702).
 Therefore, in view of disclosures by Jang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Seregin et al. and Jang et al. in order to determine whether or not to apply a secondary 
inverse transform on the basis of information related to a non-zero coefficient in the inversely quantized transform block. 
Per claims 2 & 14, Jang et al. further teaches the method of claim 1, wherein the determining whether the secondary transform index is signaled further comprises: determining whether a horizontal component of the last position is less then a first threshold and a vertical component of the last position is less than a second threshold (para: 149-151, e.g. the decoder determines the size of the secondary transformation kernel applied to a vertical direction of the current block using the height of the current block (S603 and S703); the decoder performs the secondary inverse transform for the dequantized transform block by using the secondary transform kernel determined in steps S602, S603, S702, and S703 (S604 and S704)); and responsive to the horizontal component being determined to be less than the first threshold and the vertical component being determined to be less than the second threshold, determining that the secondary transform index is not signaled in the coded information (para: 244-245 & 247, e.g. the secondary inverse transform determining unit 1603 may check whether there are one or more non-zero coefficients in the top-left specific region of the current block (i.e., the dequantized transform block); alternatively, the secondary inverse transform determining unit 1603 may check the number of non-zero coefficients in the current subblock; when the number of non-zero coefficients in the current subblock exceeds a specific threshold, the secondary inverse transform determining unit 1603 may determine that the secondary inverse transform is applied to the current subblock).
The motivation to combine is same as claim 1. 	
Per claims 6 & 17, Jang et al. further teaches the method of claim 1, wherein the first CB is a luma block; the last position is a last luma position for the luma block (para: 189-190, e.g. when a block structure in which the luma component and the chroma component are different is provided, the encoder may signal the size information of the transform kernel to the decoder; it is assumed that block structures of the luma component (or a luma channel) and the chroma component (or a chroma channel) are determined to be different from each other in the case of slice I and the block structures of the luma component and the chroma component are determined to be the same as each other in the case of slice B); and the determining whether the second transform index is signaled further includes determining whether the second transform index is signaled based on the last luma position (para: 191 & 193, e.g. the encoder/decoder may apply the 4.times.4 size or 8.times.8 size transform kernel to the chroma component block having the 8.times.8 size or more according to the flag information of the luma component).
Per claims 7 & 18, Jang et al. further teaches the method of claim 1, wherein the first CB is a luma block (para: 79, e.g. the CTU includes a coding tree block (CTB) for a luma component and the CTB for two chroma components that correspond to it); the last position is a last luma position for the luma block (para: 81); the CU further includes a chroma block; the coding information further indicates a last chroma position of non-zero transform coefficients for the chroma block (para: 47-48, e.g. the processing unit may be interpreted as the unit for the luma component and the unit for the chroma component; the processing unit may correspond to a Coding Tree Block (CTB), a Coding Block (CB), a Prediction Block (PB), or a Transform Block (TB) for the luma component); and the determining (para: 198 & 201, e.g.  the residual signal is not distributed in the top-left 8.times.8 block 1101, there is no difference between the case of applying NSST and the case of not applying NSST and an unnecessary bit may be used to signal whether to apply the NSST or the size of the kernel).
	The motivation to combine is same as claim 1. 	
Per claims 8 & 19, Seregin et al. discloses a method for video decoding in a decoder, comprising: decoding coding information of a coding unit (CU) from a coded video bitstream, the coding information indicating a size of the CU (para: 42, e.g. a node in the quad tree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs); and determining whether a secondary transform is allowed based on the size of the CU and a CU size threshold (para: 119, e.g. a non-zero coefficient threshold identifying when to signal first transform and secondary transform syntax elements may be different for a signaling unit than for other blocks; such thresholds may be larger or smaller than corresponding threshold for other blocks), 
Seregin et al. fails to explicitly disclose wherein when the size of the CU is less than or equal to the CU size threshold, the secondary transform is determined to be allowed, and when the size of the CU is larger than the CU size threshold, the secondary transform is determined not to be allowed.
Jang et al. however in the same field of endeavor teaches wherein when the size of the CU is less than or equal to the CU size threshold, the secondary transform is determined to be allowed, and when the size of the CU is larger than the CU size threshold, the secondary transform is determined not to be allowed (para: 205 & 215, e.g. the encoder/decoder may apply the secondary transform when the number of residual signals which exist in the top-left 8.times.8 region 1101 is larger than a specific threshold. When the number of residual signals is equal to or smaller than the specific threshold, the encoder/decoder may not apply the secondary transform; when there are residual signals of a specific number (or threshold) or more in the partitioned subblock, the encoder/decoder may determine that the secondary transform is not applied and when there are residual signals of a specific number or more in the partitioned subblock, the encoder/decoder may determine to apply the secondary transform).
Therefore, in view of disclosures by Jang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Seregin et al. and Jang et al. in order to determine whether or not to apply a secondary 
inverse transform on the basis of information related to a non-zero coefficient in the inversely quantized transform block. 
Per claims 9 & 20, Jang et al. further teaches the method of claim 8, wherein the CU size threshold is a maximum size of a transform unit in the CU (para: 216, e.g. when the size of the current block is 16.times.16, the encoder/decoder may partition the current block into 8.times.8 size subblocks. When a specific number or more of residual signals do not exist in the top-left subblock, the upper right subblock and the lower left subblock as illustrated in FIG. 13, the encoder/decoder may not apply the secondary transform to the top-left subblock).
The motivation to combine is same as claim 8. 	
Per claim 10, Jang et al. further teaches the method of claim 8, further comprising: when the size of the CU is less than or equal to the CU size threshold, determining a number of non-zero transform coefficients for at least one CB in the CU, a size of each of the at least one CB being larger than or equal to a first threshold (para: 205 & 215, e.g. the encoder/decoder may apply the secondary transform when the number of residual signals which exist in the top-left 8.times.8 region 1101 is larger than a specific threshold. When the number of residual signals is equal to or smaller than the specific threshold, the encoder/decoder may not apply the secondary transform; when there are residual signals of a specific number (or threshold) or more in the partitioned subblock, the encoder/decoder may determine that the secondary transform is not applied and when there are residual signals of a specific number or more in the partitioned subblock, the encoder/decoder may determine to apply the secondary transform); and responsive to the number of non-zero transform coefficients being less than a second threshold, determining that a secondary transform index is not signaled in the coded information (para: 230-231).
	The motivation to combine is same as claim 8. 	

Allowable Subject Matter
6.	Claims 3-5, 11-12 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zaho et al. US 10567801, B2, e.g. the processing circuitry determines an intra prediction mode for generating a prediction image of a current block, determines one or more primary transforms according to signaling information that is extracted from a coded video bitstream, and determines a secondary transform according to the determined intra prediction mode and the determined one or more primary transforms.
	Huang US 2018/0332289 A1, e.g. A transform index, for indicating both vertical transform selection and horizontal transform selection, can be signaled at the encoder side or the transform index is parsed at the decoder side. 
	Kim et al. US 2019/0387241 A1, e.g. checking whether a transform skip is applied to a current 
block; obtaining a transform index indicating a transform kernel of the current block from the video signal when the transform skip is not applied to the current block; determining a region where a primary transform is applied to the current block based on the transform kernel indicated by the transform index 
and a size of the current block. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485